Citation Nr: 0027777	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  94-46 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an extraschedular rating for service connected 
hemorrhoids under the provisions of 38 C.F.R. § 3.321 (b)(1) 
(1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
October 1978.

By an August 1994 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts 
confirmed an evaluation of the veteran's service-connected 
hemorrhoids as 10 percent disabling under the rating 
schedule.  In January 1997, the Board of Veterans' Appeals 
(Board) remanded the veteran's claim for additional 
development.  By an August 1997 rating decision, the RO 
increased the disability rating for hemorrhoids to 20 
percent, effective from August 1993.  By the same rating 
decision, the RO determined that referral to the Director of 
the Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) was 
not warranted.  

In September 1998, the Board denied an evaluation in excess 
of 20 percent for hemorrhoids but remanded the claim 
concerning entitlement to an extraschedular evaluation for 
additional development.  In an April 2000 supplemental 
statement of the case, the RO confirmed its determination 
that referral to the Director of the Compensation and Pension 
Service for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) was not warranted.  


FINDING OF FACT

The veteran's service-connected hemorrhoid disability does 
not markedly interfere with his employment or result in 
frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for referral of the veteran's claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for an extra-schedular evaluation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was 
diagnosed as having hemorrhoidal bleeding in March 1977. 

By an April 1979 rating decision, the RO granted service 
connection for hemorrhoids, and assigned a 20 percent 
disability rating, effective from October 1978. 

The veteran underwent a hemorrhoidectomy in 1982.  By a May 
1982 rating decision, the RO granted a temporary total rating 
based on this hospitalization, effective from January through 
February 1982, with a 20 percent disability rating 
thereafter. 

By an April 1983 rating action, the disability rating for the 
veteran's hemorrhoids was reduced to 10 percent, effective 
July 1983.

The claims folder contains an operative summary of a 
colonoscopy performed on the veteran in January 1983.  The 
summary noted the presence of a vascular lesion, similar to a 
large ectatic lesion. 

By a July 1983 rating decision, the diagnostic description of 
the veteran's service-connected hemorrhoids was expanded to 
include the term vascular ectasia, but the 10 percent 
evaluation was confirmed and continued. 

The veteran underwent a sphincterotomy, hemorrhoidectomy, and 
ligation of internal hemorrhoids in May 1984. 

By an August 1984 rating decision, the RO granted a temporary 
total rating based on this hospitalization, effective from 
May through June 1984, and a 10 percent disability rating 
thereafter. 

A disability rating in excess of 10 percent for hemorrhoids 
with vascular ectasia was denied by the Board in September 
1985.

In August 1993, the veteran's representative requested an 
increased rating for the veteran's hemorrhoids.

Many of the records received by the RO following this request 
reflected treatment of the veteran's hemorrhoids throughout 
the 1980s.  VA Medical Center (VAMC) progress notes indicate 
that in November 1988, the veteran complained of increased 
problems with recurrent hemorrhoids.  In March 1991, the 
veteran complained of bright red rectal bleeding.  He was 
found to have external hemorrhoids.  Later that month, the 
veteran requested a letter from a physician stating that his 
hemorrhoids only permitted him to perform light duty work.  
The veteran stated that his hemorrhoids were getting worse 
with heavy lifting.  Later that month, the veteran reported 
no itching or rectal bleeding. 

In June 1993, the veteran requested a consultation with a 
surgeon regarding his hemorrhoids.

A surgeon's note dated July 1993 is also contained in the 
claims file.  This physician wrote that he thought little of 
the veteran's hemorrhoids on digital examination and 
concluded that "[c]linically, I don't think the hemorrhoids 
amount to much."

The veteran was examined for VA purposes in April 1994.  The 
veteran reported temporary relief following his 1984 
hemorrhoid surgery.  Over the past several years, however, he 
had had a recurrence of frequent bleeding and pain.  He 
reported that he no longer could work as a forklift driver 
because of the pain he felt when sitting.  The veteran stated 
that his current job as a mail handler involved lifting heavy 
bundles, which affected his hemorrhoids.  An external 
examination revealed hemorrhoids with pain and bleeding.

The veteran testified before a local hearing officer in 
January 1995.  He testified that he avoided seeking 
promotions at work because they would require more sitting 
than his current job.  The veteran also stated he had 
observed daily bleeding, occasionally dripping into the 
toilet bowl or staining his clothes.  The veteran also stated 
that he had had a few fissures.  Finally, the veteran 
indicated that his hemorrhoid condition was essentially the 
same as it was before his 1984 surgery.

The Board remanded the veteran's claim for an increased 
rating in January 1997.

In March 1997, additional VAMC medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that in October 1993, surgical intervention 
for the veteran's hemorrhoids was considered.  In February 
1994, the veteran advised that his hemorrhoid problem had 
subsided.  A surgical consultation was postponed until it was 
necessary.  In January 1997, the veteran's history of 
prolapsed bleeding internal hemorrhoids was noted, though his 
condition was noted to be much better with minimal bleeding.

Subsequently in March 1997, the veteran submitted a medical 
record indicating that he had sought outpatient treatment in 
February 1994 for rectal bleeding.  The veteran reported that 
the blood was not mixed in his stool and there was bleeding 
only with bowel movements.  The veteran also noted to have 
anal pain with prolapse (reducible).  Examination revealed 
external skin tags, but no internal hemorrhoids, polyps, or 
colitis.  The examiner also noted "(a)nusitis" of the 
internal anal canal with superficial arteriolar vessels.

In June 1997, the veteran was examined for VA purposes.  The 
veteran reported having daily bleeding from hemorrhoids with 
bowel movements and blood in his underwear.  He had pain from 
the hemorrhoids as well.  Rectal examination showed large 
external and internal hemorrhoids.  There were no fissures or 
thrombosed hemorrhoids.  There was no soiling, incontinence, 
tenesmus, dehydration, or malnutrition.  The VA examiner 
further concluded that the veteran had no evidence of 
hematologic problems.

By an August 1997 rating decision, the RO, in pertinent part, 
increased the disability rating for hemorrhoids to 20 
percent.  

In September 1998, the Board denied a rating in excess of 20 
percent for hemorrhoids, and remanded the issue of 
entitlement to an extraschedular rating for additional 
development.  

Subsequently, the RO issued a letter to the veteran, advising 
him of the Board's remand and asking him for evidence which 
established that his service-connected disability 
significantly interfered with his employment.  This evidence 
was to be in the form of an up-to-date employment history 
since 1993, including the amount of time lost from his 
employment as a result of his hemorrhoids or medical records 
showing frequent periods of hospitalization for his 
disability.  

In a January 1999 written statement, the veteran asserted 
that his condition had hampered him in many ways.  At work, 
he could not drive a forklift because after a while, his 
hemorrhoids would swell, bleed, and hurt (to the point that 
he could barely walk).  He indicated that forklift drivers 
made a higher salary, and he was losing money as a result.  
He also could not exercise with too many weights or use 
certain cardiovascular machines.  Sometimes even walking was 
difficult, and he felt pain with just about everything he 
did.  It was even hard to play catch with his son.  The 
veteran had to wear a panty shield so that the blood did not 
soak through his underwear and pants, although this had 
happened many times.  The veteran had to take a laxative and 
suppositories to keep his stool soft and his diet had changed 
a great deal.  He worked for the post office at a bulk mail 
center.  This work involved a lot of heavy lifting, which 
also aggravated his condition.  Finally, the veteran wrote 
that since 1993, he had lost about eight weeks of work due to 
his hemorrhoids.  He had tried to get copies of his leave 
records but this effort was unsuccessful.  

In September 1999, private medical records were associated 
with the claims file.  These handwritten records are rather 
difficult to read, but do reflect, in pertinent part, that 
during an outpatient visit in July 1999, the veteran reported 
having no blood in his stools. 

Subsequently in September 1999, additional VAMC records were 
associated with the claims file.  These records are, in 
pertinent part, duplicative of those summarized above, and 
are attached to a typewritten note which indicates that the 
veteran had not been seen at the VAMC since June 1997, the 
date of his VA examination. 

In a March 2000 supplemental statement of the case, the RO 
determined that the veteran's case did not present such an 
exceptional or unusual disability picture with such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The RO further determined 
that there was no basis for referral of the case to the Chief 
Benefits Director for consideration of an extraschedular 
evaluation of the veteran's service connected hemorrhoid 
disability.

II.  Analysis

Federal regulations provide, in pertinent part, as follows:

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (1999).

As noted above, in its April 2000 supplemental statement of 
the case, the RO determined that the veteran's history and 
symptoms failed to meet the "exceptional or unusual 
disability picture" threshold for an extraschedular rating.  
The Board finds no reason for upsetting the RO's 
determination.  The claims file essentially reflects that 
between 1982 and 1984, the veteran underwent several 
surgeries with respect to his hemorrhoids.  Since that time, 
however, the veteran has occasionally sought outpatient 
treatment for his symptoms but has not undergone frequent 
periods of hospitalization, or, indeed, any hospitalization 
for his hemorrhoids.  Moreover, the veteran appears to have 
worked steadily at the post office, first as a forklift 
driver, then apparently lifting heavy objects in a bulk mail 
center.  While the veteran has stated that he has lost nearly 
two months of work since 1993 due to his hemorrhoids, he has 
been unable to produce documentary evidence confirming this, 
and the relatively infrequent outpatient visits do not 
suggest a severity of symptoms which would create a marked 
interference with employment. 

Consequently, the Board finds that an "exceptional or 
unusual disability picture" does not exist to merit an 
extraschedular rating, and that the RO was correct in not 

submitting the veteran's claim to the Chief Benefits Director 
or Director, Compensation and Pension Service.  In this 
regard, the currently assigned rating of 20 percent 
contemplates persistent bleeding with secondary anemia or 
with fissures.  The veteran's disability picture is not so 
unusual as to not be contemplated by the enumerated 
manifestations.


ORDER

Entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1)(1999), is denied.



		
Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 

